DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/21/22 have been received. Claims 6 and 8 have been amended. Claim 9 is new. 
Claim Rejections - 35 USC § 112

3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 6-8 is withdrawn because the Applicant amended the claims.  
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Fredriksson et al. (US 2003/0072998) on claim(s) 6 and 7 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
5.	Claims 6-9 are  allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 6 is directed to an electricity-storage module, comprising: a stacked body that is obtained by stacking a plurality of electrodes; and a sealing portion that is provided in the stacked body to surround edge portions of the plurality of electrodes when viewed from a stacking direction of the stacked body, wherein the plurality of electrodes include a plurality of bipolar electrodes, a negative terminal electrode, and a positive terminal electrode, each of the plurality of bipolar electrodes includes an electrode plate, a positive electrode provided on a first surface of the electrode plate, and a negative electrode provided on a second surface of the electrode plate which is opposite to the first surface, the negative terminal electrode includes the electrode plate and the negative electrode provided on the second surface of the electrode plate, and is disposed at one end of the stacked body in the stacking direction in such a manner that the second surface is located on an inner side of the stacked body, the positive terminal electrode includes the electrode plate and the positive electrode provided on the first surface of the electrode plate, and is disposed at the other end of the stacked body in the stacking direction in such a manner that the first surface is located on an inner side of the stacked body, the sealing portion includes a plurality of first sealing portions which are respectively provided at edge portions of the plurality of electrodes, and a second sealing portion that is joined to the plurality of first sealing portions to surround the plurality of first sealing portions when viewed from the stacking direction, the second sealing portion includes: a first flange portion that is in contact with a first terminal sealing portion that is one of the plurality of first sealing portions which is provided at an edge portion of the negative terminal electrode at one end of the stacked body, and includes a portion that overlaps the first terminal sealing portion when viewed from the stacking direction; and a second flange portion that is in contact with a second terminal sealing portion that is one of the plurality of first sealing portions which is provided at an edge portion of the positive terminal electrode at the other end of the stacked body, and includes a portion that overlaps the second terminal sealing portion when viewed from the stacking direction, wherein
the first flange portion, the first terminal sealing portion, and the electrode plate of the negative terminal electrode include first portions overlapping each other when viewed from the stacking direction, and the second flange portion, the second terminal sealing portion, and the electrode plate of the positive terminal electrode include second portions overlapping each other when viewed from the stacking direction.
	The prior art to Fredriksson et al. (US 2003/0072998) discloses an electricity-storage module, comprising: a stacked body that is obtained by stacking a plurality of electrodes; and a sealing portion that is provided in the stacked body to surround edge portions of the plurality of electrodes when viewed from a stacking direction of the stacked body, wherein the plurality of electrodes include a plurality of bipolar electrodes, a negative terminal electrode, and a positive terminal electrode, each of the plurality of bipolar electrodes includes an electrode plate, a positive electrode provided on a first surface of the electrode plate, and a negative electrode provided on a second surface of the electrode plate which is opposite to the first surface, the negative terminal electrode includes the electrode plate and the negative electrode provided on the second surface of the electrode plate, and is disposed at one end of the stacked body in the stacking direction in such a manner that the second surface is located on an inner side of the stacked body, the positive terminal electrode includes the electrode plate and the positive electrode provided on the first surface of the electrode plate, and is disposed at the other end of the stacked body in the stacking direction in such a manner that the first surface is located on an inner side of the stacked body, the sealing portion includes a plurality of first sealing portions which are respectively provided at edge portions of the plurality of electrodes, and a second sealing portion that is joined to the plurality of first sealing portions to surround the plurality of first sealing portions when viewed from the stacking direction, the second sealing portion includes: a first flange portion that is in contact with a first terminal sealing portion that is one of the plurality of first sealing portions which is provided at an edge portion of the negative terminal electrode at one end of the stacked body, and includes a portion that overlaps the first terminal sealing portion when viewed from the stacking direction; and a second flange portion that is in contact with a second terminal sealing portion that is one of the plurality of first sealing portions which is provided at an edge portion of the positive terminal electrode at the other end of the stacked body, and includes a portion that overlaps the second terminal sealing portion when viewed from the stacking direction, but does not disclose, teach or render obvious wherein
the first flange portion, the first terminal sealing portion, and the electrode plate of the negative terminal electrode include first portions overlapping each other when viewed from the stacking direction, and the second flange portion, the second terminal sealing portion, and the electrode plate of the positive terminal electrode include second portions overlapping each other when viewed from the stacking direction.
7.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into  independent claim 9, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 4/5/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724